In re:

Case 6:18-bk-06259-KSJ Doc 87 _ Filed 05/24/19 Pagei1of3

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

DANA MICALLEF, CASE NO.: 6:18-bk-06259-K SJ

Debtor

RESPONSE TO MOTION TO COMPEL AND SUBPOENA FOR RULE 2004
EXAMINATION

Debtor, Dana Micallef, by and through her undersigned attorney, and hereby files this

response to the Motion to Compel filed by Marie Henkel, as Chapter 7 Trustee of American
Consumer Credit, LLC (DOC 81), and the Notice of 2004 Examination Duces Tecum filed
by said Trustee (DOC 66) and hereby serves his objections and/or responses to said
document requests as follows:

i.

2.

REQUEST 1: The Debtor has provided the following;

a. Seacoast #4876 (April 10, 2018 to October 10, 2018)

b, Seacoast #8746 (April 10, 2018 to October 10, 2018)

c. Seacoast #4796 (April 10, 2018 to November 9, 2018)

d. Florida Credit Union (October 1, 2018 — December 31, 2018)- this account is a
Savings Account required to maintain $5.00 and opened as a requirement for the
Loan obtained for the Jet Skis.

To the best of Debtor’s knowledge and belief, all other documents in response hereto

are no longer accessible since seized by Wyndham Vacation Ownership, Inc. and/or

Wyndam Hotel and Resorts, LLC (hereinafter Wyndham) in connection with

litigation pending between the parties in the U.S. District Court, Southern District of

Florida..

REQUEST 2: To the extent such documents exist, originals in possession of Debtor have
been provided to the ACC chapter 7 Trustee. To the best of Debtor’s knowledge and
belief, all other documents in response hereto are no longer accessible since seized by
Wyndham.

REQUEST 3: The Debtor has provided copies of home note and mortgage, mortgage
statement dated 1/17/19, Florida Credit Union statement dated 10/1/18, Chase statement
dated 1/23/19. To the best of Debtor’s knowledge and belief, all other documents in
response hereto are no longer accessible since seized by Wyndham.

REQUEST 4: Debtor objects to this request as overly-broad, unduly burdensome and not
relevant to the financial condition of the Debtor on the petition date. To the extent
relevant, to the best of Debtor’s knowledge and belief, all other documents in response
hereto are no longer accessible since seized by Wyndham.

 
10.

11.

12.

13.

14.

15,

16.

17,

18.

19,

Case 6:18-bk-06259-KSJ Doc 87 Filed 05/24/19 Page 2of3

REQUEST 5: Debtor objects to this request as not relevant to the financial condition of
the Debtor on the petition date. To the extent relevant, to the best of Debtor’s knowledge
and belief, all documents in response hereto are no longer accessible since seized by
Wyndham.

REQUEST 6: To the best of Debtor’s knowledge and belief, all documents in response
hereto are no longer accessible since seized by Wyndham.

REQUEST 7: The Debtor has provided the following: 2015, 2016 & 2017 Personal
Income Tax Returns. Year 2018 return has not been filed as of the date hereof.

REQUEST 8: See REQUEST 6 above and the response thereto.

. REQUEST 9: None.

REQUEST 10: Debtor is unaware of any such documents but to the extent they exist, and
to the best of Debtor’s knowledge and belief, all documents in response hereto are no
longer accessible since seized by Wyndham.

REQUEST 11: See REQUEST 3 above and the response thereto.

REQUEST 12: See REQUEST 3 above and the response thereto. To the best of
Debtor’s knowledge and belief, all other documents in response hereto are no longer
accessible since seized by Wyndham.

REQUEST 13: The Debtor has provided a copy of Wire Transfer Request relating to
money allegedly owed by K. Mancuso. To the best of Debtor’s knowledge and belief, no
other documents exists in response hereto.

REQUEST 14: To the extent such documents exists, and to the best of Debtor’s
knowledge and belief, all documents in response hereto are no longer accessible since
seized by Wyndham.

REQUEST 15: None.
REQUEST 16: None.
REQUEST 17: See response to REQUEST 3 and 8 above.

REQUEST 18: The Debtor has provided a copy of the 2016 deed to his homestead real
property.

REQUEST 19: See response to REQUEST 1 above.

 
Case 6:18-bk-06259-KSJ Doc 87 Filed 05/24/19 Page 3of 3

20. REQUEST 20: To the extent such documents exists, and to the best of Debtor’s
knowledge and belief, all documents in response hereto are no longer accessible since
seized by Wyndham.

21. REQUEST 21: To the extent such documents exists, and to the best of Debtor’ s
knowledge and belief, all documents in response hereto are no longer accessible since
seized by Wyndham.

22. REQUEST 22: To the extent such documents exists, and to the best of Debtor’s
knowledge and belief, all documents in response hereto are no longer accessible since
seized by Wyndham.

23. REQUEST 23: To the extent such documents exists, and to the best of Debtor’s
knowledge and belief, all documents in response hereto are no longer accessible since
seized by Wyndham.

24. REQUEST 24: No current life policies in effect now or as of the Petition Date. To the
extent such documents exists as to prior policies, and to the best of Debtor’s knowledge
and belief, all documents in response hereto are no longer accessible since seized by
Wyndham.

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a copy of the above and foregoing has been fprnished by me
by electronic mail to Harris J. Koroglu, Esq. at Hkoroglu@shutts.com, this? day of May,
2019.

SNELL & SNEL

Ti

Walter J. Snéll,; Esq.
Florida Bar # 729360

436 N. Peninsula Drive
Daytona Beach, FL 32118
(386) 255-5334

(386) 255-5335 (FAX)
snellandsnell@mindspring.corn
sneHandsnell@hotmail.com
Attorney for Debtor

 
    

 
